Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-85 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McCoy, JR. et al ‘706, for the reasons of record. Applicant’s argument, that the sulfuric acid is added directly to the preformed granules in applicant’s process such that it is only applied to the external surface of the granules, is not convincing. McCoy, JR. et al ‘706 discloses in the Abstract that the sulfuric acid also acts on the nutrient compounds directly to create sulfated nutrients, and in Paragraph in Paragraph [0019] that the sulfuric acid also results in a portion of the metal oxide nutrients becoming metal sulfates. It is clear from such disclosures of McCoy, JR. et al ‘706 that the sulfuric acid contacts only the outer surface of the granules, as opposed to portions of the granules other than the outer surface. In any event, it is clear from the Abstract and Paragraph [0019] that the sulfuric acid reacts with the outer surface of the metal oxide nutrients to form the corresponding metal sulfates such as iron sulfate, manganese sulfate and zinc sulfate. It would be obvious from such disclosures of McCoy, JR. et al ‘706 to eliminate the dry carbohydrates to result in a product which does not include carboxylated metal nutrients, since it is well-known that zinc sulfate has value as a source of zinc in fertilizers, and McCoy, JR. et al ‘706 suggests the presence of the sulfate to the exclusion of the carboxylate in Paragraph [0034].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736